Stephens, J.
1. Where land advertised as belonging to a named person is described as being “part of” indicated land lots, containing a definite number of acres, more or less, in a particular county and in a particular militia district, a definite number of miles in a certain direction from a particular town upon a particularly described road, and having “such shapes, metes, courses, and distances” as appear from a plat made by a named person upon a certain date and attached to the abstract, and containing the names of the owners of parts of some of the adjoining lots, the description furnishes sufficient data from which the land may be identified. Bunger v. Grimm, 142 Ga. 448 (83 S. E. 200, Ann. Cas. 1916C, 173); Derrick v. Sams, 98 Ga. 397 (25 S. E. 509, 58 Am. St. R. 309); Beardsley v. Hilson, 94 Ga. 50 (6) (20 S. E. 272); Elwell v. New England Mortgage Security Co., 101 Ga. 496 (4) (28 S. E. 833) ; Hancock v. King, 133 Ga. 734 (66 S. E. 949).
2. Where an advertisement for the sale of land by a receiver recites that the land, which is not described as belonging to any particular person, is to be sold in accordance with a judgment and decree in the case of a certain plaintiff against a certain defendant, the advertisement will be construed as indicating that the .land described is land belonging to the defendant.
3. In a suit for purchase-money of land sold at a public sale by a receiver, where it appeared that in the advertisement for the sale of the land the description was as above indicated, and where it did not appear, from the evidence, that the owner of the land owned any other property upon the particular road and in the particular land lots, the defense interposed, to the effect that the description of the land in the receiver’s advertisement was void for vagueness and uncertainty, was not sustained by the evidence.
4. Where it appeared from the advertisement of the sale that the land was to be sold subject to a particularly described outstanding loan, it was no defense that the defendant, at the time of his purchase, when he bid *125the amount sued for, did so under the understanding and belief that he was purchasing the entire interest in the property, free of encumbrances. Pledger v. Bank of Lyerly, 157 Ga. 229 (121 S. E. 228).
Decided February 25, 1926.
Maddox, Matthews & Owens, for plaintiff in error.
John D. & E. 8. Taylor, Denny & Wright, contra-
5. The court did not err in directing a verdict for the plaintiff.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.